   8:19-cr-00254-JFB-MDN Doc # 74 Filed: 08/13/21 Page 1 of 1 - Page ID # 198



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:19CR254

        vs.
                                                                         ORDER
CHRISTIAN EDUARDO GAXIOLA,

                        Defendant.


       This matter is before the Court after an in-court hearing held on August 12, 2021, Filing

No. 72. The above-named defendant is eligible for appointment of counsel pursuant to the

Criminal Justice Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District

of Nebraska.

       IT IS ORDERED:
       Julie B. Hansen and the Federal Public Defender for the District of Nebraska is appointed
to represent the above named defendant in this matter. In the event that the Federal Public
Defender accepts this appointment, the Federal Public Defender shall forthwith file a written
appearance in this matter.       In the event the Federal Public Defender should decline this
appointment for reason of conflict or on the basis of the Criminal Justice Act Plan, the Federal
Public Defender shall forthwith provide the court with a draft appointment order (CJA Form 20)
bearing the name and other identifying information of the CJA Panel attorney identified in
accordance with the Criminal Justice Act Plan for this district.


       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the Federal
Public Defender for the District of Nebraska.


       Dated this 13th day of August, 2021.

                                                      BY THE COURT:

                                                      Joseph F. Bataillon
                                                      Senior United States District Judge
